Richardson, C. J.
delivered the opinion of the court.
The statute of January 1, 1796, declares, that “ legiti-‘s mate children shall have the settlement of their father, “ if he shall have any such within this state, until they gain il a settlement of their own.” 1 N. H. Laws 362.
*332'i’lils clause in the statute would admit a conatniciion. which would give to a sou a settlement, acquired by his father, at any period of the son’s life ; provided, he had gained none in his own right. Hut it has always been held to extend only to children, who are not emancipated. The question then is, whether the pauper, in this case, was emancipated at the time his father acquired a settlement in Orford ?
The general rule is, that children become emancipated, when they arrive at the age of twenty-one years. 4 Mass. Rep. 493, Springfield vs. Wilbraham. 11 East 578, the King vs. Hardwick.—3 D. & E. 355 & 114.-8 D. & E. 479.—1 Str. 438.-2 Str. 830.—4 D. & E. 199.—2 Cowen 537.-6 D. & E. 247.
Eut children, who, from want of understanding, are incapable of taking care of themselves, do not become emancipated at the age of twenty-one, if they continue under the control of their father. 15 Mass. Rep. 237, Upton vs. Northbridge.
Such children are an exception to the general rule. And whenever a child is compelled to remain under the care of his father, after his arrival at the age of twenty-one years, whether it be on account of infirmity of body or of mind, so long as he so continues, he is to be considered as not emancipated. To bring an individual within the spirit of this exception, it is not necessary that he should be wholly deprived of the use of his reason ; or that he should be actually confined to his bed with sickness. It is enough, if the state of his inind, or of his health, is such, that it is fit and proper, that he should remain under the care of his parent. This . exception to the general . ule is founded upon a principle of humanity, which will not permit the parent and child, under such circumstances, to be separated and sent to different towns for support.
The pauper, in the present case, is clearly within the exception to the general rule, and cannot be considered as emancipated at the time his father gained a settlement in the town of Orford ; the pauper is, therefore, legally settled in that tow».

Judgment on the verdict.